DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 03/02/2022 for application number 17/000,386.  
Claims 1-20 are presented for examination.  Claims 1 and 20 are independent claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 03/02/2022 has been entered.  
Claims 1, 5, 7,and 20 are amended.  Claims 1-20 are pending in the application.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Independent Claims 1 and 20 recite “the one of the first message or the second message input by the user is selected from the third message”.  The specification [0138] describes the user may select an image associated with a device to be linked (the device image 56 in the example illustrated in FIG. 8) from the stock area 58, move the image to the outside of the stock area 58, and transmit the device image 56 as a message content of the user to the automatic response AL. For example, the user moves the device image 56 from the stock area 58 to the position where a message content of the user is displayed, by performing a dragging operation, and performs a dropping operation at the position where a message content is displayed. With the operations, the controller 26 transmits the device image 56 as a message content of the user to the automatic response Al.  At best, the specification suggests that the one of the first message or the second message is selected by the user from an area on the screen.  Therefore, the language - the one of the first message or the second message input by the user is selected from the third message - constitutes new matter.  (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)).  For the purposes of examination, the Examiner will interpret this limitation as: the one of the first message or the second message is selected from an area on the screen.
 
Claims 2-19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims failing to comply with the written description requirement.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfenbeyn et al. (US 2017/0300831 A1 hereinafter Gelfenbeyn) in view of Jeon et al. (US 2016/0334943 A1 hereinafter Jeon).

Regarding Claim 1, Gelfenbeyn teaches an information processing apparatus  ([0046] as shown in fig. 1, the environment includes a client device 106 (i.e., information processing device), an automated assistant 110, and a plurality of agents 140A-N)) comprising: 
a processor  ([0150]-[0151] one or more of device 106, automated assistant 110, a 3P agent and other components comprise computing device; computing device includes processor) configured to: 
cause a display to display a chat screen of a chat session ([0148]-[0149] fig. 10 illustrates a display screen of the client device 1006; the client device 1006 include and in communication with the automated assistant and agents; fig. 10 is illustrates the graphical interactions with automated assistant 110 and/or agents.  See fig. 10 - it shows the chat screen), 
post on the chat screen a first message of the chat session ([0149] in fig. 10, the input and outputs is the same as those in fig. 8; [0139] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today” (i.e., first message)), 
post on the chat screen a second message of the chat session responding to the first message ([0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today”;  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that” (i.e., second message)),
post on the chat screen a third message of the chat session responding to at least one of the first message and the second message ([0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today”;  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that”; the automated assistant  invoke “Agent 1”, which then provides agent output  of “Hi, this is Agent 1. What kind of flowers?” (i.e., third message)), 
wherein one of the first message or the second message is input by a user ([0139] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today” (i.e., first message by user)), 
wherein the other one of the first message or the second message is generated by a first automatic response artificial intelligence (Al) ([0148]-[0149] the client device 1006 in communication with the automated assistant and agents; [0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today”; the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that” (i.e., second message by a first automatic response Al)), 
wherein the third message is generated by a second automatic response Al that is different from the first automatic response Al ([0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today”;  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that”; the automated assistant  invoke “Agent 1”, which then provides agent output  of “Hi, this is Agent 1. What kind of flowers?” ((i.e., third message by a second automatic response Al)).  
However, Gelfenbeyn fails to expressly teach wherein the one of the first message or the second message input by the user is selected from the third message and transmitted to the first automatic response Al. 
In the same field of endeavor, Jeon teaches a control device that controls on operation of electric device (see Abstract) wherein the one of the first message or the second message input by the user is selected from the third message and transmitted to the first automatic response Al (based on the 112(a) discussion above, this limitation is interpreted as: wherein the one of the first message or the second message is selected from an area on the screen and transmitted to the first automatic response Al. [0160]-[0161] as shown in FIG. 14, when the icon of the air conditioner is touched (i.e., selected from an area on the screen), the chatting screen 319 displays the icon of the air conditioner on the target window; when the text window is touched, the chatting screen 319 displays the keypad E36, and thus performs a preparation process to allow the user to chat; the user input operation command for the air conditioner through the chatting screen and the conversation window displays the response provided by the air conditioner (i.e., message transmitted to the automatic response Al)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the one of the first message or the second message input by the user is selected from the third message and transmitted to the first automatic response Al, as suggested in Jeon into Gelfenbeyn.  Doing so would be desirable because it would enhance convenience and efficiency of controlling electronic devices (Jeon [0038]). 

As to dependent Claim 2, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein the processor is configured to: align any messages sent to the chat screen from the user to a first edge of the chat screen; and align any messages sent to the chat screen from a chat participant other than the user to a second edge of the chat screen opposite the first edge ([0148]-[0149] fig. 10 illustrates a display screen of the client device 1006; the client device 1006 in communication with the automated assistant and agents; fig. 10 is illustrates the graphical interactions with automated assistant 110 and/or agents.  See fig. 10 - it shows the message from the user aligned to left edge and message from the automated assistant aligned to the right edge of the chat screen).  

As to dependent Claim 3, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein the processor is configured to receive an input of free text from the user as the input of the first message or the second message ([0148] fig. 10 illustrates a display screen of the client device 1006 with automated assistant; user input via virtual keyboard; [0015] the input may be textual input).  

As to dependent Claim 4, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein  the chat screen presents a first icon in close proximity to the first message and a second icon that is different from the first icon in close proximity to the second message ([0148]-[0149] fig. 10 illustrates a display screen of the client device 1006; the client device 1006 in communication with the automated assistant and agents; fig. 10 is illustrates the graphical interactions with automated assistant 110 and/or agents.  See fig. 10 - it shows "You" (i.e., first icon) in close proximity to the first message and "Automated Assistant" (i.e., second icon) in close proximity to the second message).  Jeon further teaches wherein the first message is generated by the first automatic response Al, wherein the second message is input by the user ([0160]-[0161] as shown in fig. 14, the user input operation command for the air conditioner through the chatting screen and the conversation window displays the response provided by the air conditioner.  See fig. 14 - it shows the chat screen wherein  the first message "what would you like to do" generated by the automatic response Al and the second message "Aircon, turn on" input by the user).

As to dependent Claim 5, Gelfenbeyn and Jeon teach all the limitations of Claim 4.  Gelfenbeyn further teaches wherein the first icon is an icon representing the first automatic response Al, wherein the second icon is an icon representing the second automatic response Al ([0148]-[0149] fig. 10 illustrates a display screen of the client device 1006; the client device 1006 in communication with the automated assistant and agents; fig. 10 is illustrates the graphical interactions with automated assistant 110 and/or agents.  See fig. 10 - it shows "Automated Assistant" (i.e., first icon representing the first automatic response Al)  and "Agent 1" (i.e., second icon representing the second automatic response Al)).  

As to dependent Claim 6, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein the first message is input by the user, wherein the second message is generated by the first automatic response Al ([0149] in fig. 10, the input and outputs is the same as those in fig. 8; [0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today” (i.e., first message);  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that” (i.e., second message)), wherein the chat screen presents a first icon in close proximity to the second message and a second icon that is different from the first icon in close proximity to the third message ([0148]-[0149] fig. 10 illustrates a display screen of the client device 1006; the client device 1006 in communication with the automated assistant and agents; fig. 10 is illustrates the graphical interactions with automated assistant 110 and/or agents.  See fig. 10 - it shows "Automated Assistant" (i.e., first icon  in close proximity to the second message)  and "Agent 1" (i.e., second icon in close proximity to the third message “Hi, this is Agent 1. What kind of flowers?” )).  

As to dependent Claim 7, Gelfenbeyn and Jeon teach all the limitations of Claim 6.  Gelfenbeyn further teaches wherein the first icon is an icon representing the first automatic response Al, wherein the second icon is an icon represents the second automatic response Al  ([0148]-[0149] fig. 10 illustrates a display screen of the client device 1006; the client device 1006 in communication with the automated assistant and agents; fig. 10 is illustrates the graphical interactions with automated assistant 110 and/or agents.  See fig. 10 - it shows "Automated Assistant" (i.e., first icon representing the first automatic response Al)  and "Agent 1" (i.e., second icon representing the first automatic response Al)).  

As to dependent Claim 8, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein the third message is generated by the second automatic response Al based on a result of text analysis of at least one of the first message and the second message ([0089] the system parse text of received input and determine whether the parsed text maps to any agent action; [0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today”;  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that”; the automated assistant  invoke “Agent 1”, which then provides agent output  of “Hi, this is Agent 1. What kind of flowers?” (i.e., third message based on text analysis of at least one of the first message and the second message)).  Jeon further teaches wherein the first message is generated by the first automatic response Al, wherein the second message is input by the user ([0160]-[0161] as shown in fig. 14, the user input operation command for the air conditioner through the chatting screen and the conversation window displays the response provided by the air conditioner.  See fig. 14 - it shows the chat screen wherein  the first message "what would you like to do" generated by the automatic response Al and the second message "Aircon, turn on" input by the user).

As to dependent Claim 9, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein the first message is input by the user, wherein the second message is generated by the first automatic response Al based on a result of analysis of the first message, wherein the third message is generated by the second automatic response Al based on a result of text analysis of at least one of the first message and the second message ([0089] the system parse text of received input and determine whether the parsed text maps to any agent action; [0149] in fig. 10, the input and outputs is the same as those in fig. 8; [0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today” (i.e., first message);  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that” (i.e., second message); the automated assistant  invoke “Agent 1”, which then provides agent output  of “Hi, this is Agent 1. What kind of flowers?” (i.e., third message by the second automatic response Al based on a result of text analysis of at least one of the first message and the second message)).  

As to dependent Claim 10, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein at least one of the first automatic response Al or the second automatic response Al is an automatic response Al of a server located remote from the information processing apparatus ([0014] the user can interact with the automated assistant via a client device; the automated assistant can be implemented in network communication with the client device; the agent can be an application executable remote from the client device, but streamable on the client device; [0047]  one or more aspects of automated assistant 110 are implemented by one or more computing devices remote from the client device 106, the client device 106 and those aspects of the automated assistant 110 communicate via one or more networks, such as a wide area network (WAN) (e.g., the Internet) - thus, at least one of the first automatic response Al or the second automatic response Al is an automatic response Al of a server located remote from the information processing apparatus).  

As to dependent Claim 11, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein the display is a display of a device of the user ([0148]-[0149] fig. 10 illustrates a display screen of the client device 1006 (i.e., display of a device of the user)).  

As to dependent Claim 12, Gelfenbeyn and Jeon teach all the limitations of Claim 11.  Gelfenbeyn further teaches wherein the information processing apparatus is the device of the user ([0046] as shown in fig. 1, the environment includes a client device 106 (i.e., information processing device, an automated assistant 110, and a plurality of agents 140A-N; [0148]-[0149] fig. 10 illustrates a display screen of the client device 1006 (i.e., device of the user)).  

As to dependent Claim 13, Gelfenbeyn and Jeon teach all the limitations of Claim 11.  Gelfenbeyn further teaches wherein the information processing apparatus is an information processing apparatus other than the device of the user ([0046] as shown in fig. 1, the environment includes a client device 106 (i.e., information processing device), an automated assistant 110, and a plurality of agents 140A-N; the client device 106 may be a standalone voice-activated speaker device, a desktop computing device, a laptop computing device, a tablet computing device, a virtual or augmented reality computing device ).  

As to dependent Claim 14, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein the first message is input by the user, wherein the second message is generated by the first automatic response Al, wherein the first automatic response Al is an automatic response Al of a server located remote from the information processing apparatus, wherein the processor is configured to: send the first message to the first automatic response Al over a network; and receive the second message from the first automatic response Al over a network ([0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today” (i.e., first message);  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that” (i.e., second message); [0089] the system parse text of received input and determine whether the parsed text maps to any agent action; [0014] the user can interact with the automated assistant via a client device; the automated assistant can be implemented in network communication with the client device; the agent can be an application executable remote from the client device, but streamable on the client device (i.e., the first automatic response Al is an automatic response Al of a server located remote from the information processing apparatus); [0047]  all aspects of automated assistant 110 implemented by one or more computing devices remote from the client device 106, the client device 106 and those aspects of the automated assistant 110 communicate via one or more networks, such as a wide area network (WAN) (e.g., the Internet)- thus, the first message sent over the network and the second message received over the a network based on the parsed message).  

As to dependent Claim 15, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein the first message is input by the user, wherein the second message is generated by the first automatic response Al, wherein the second automatic response Al is an automatic response Al of a server located remote from the information processing apparatus, wherein the processor is configured to: send at least one of the first message and the second message to the second automatic response Al over a network; and receive the third message from the second automatic response Al over a network ([0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today” (i.e., first message);  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that” (i.e., second message); the automated assistant  invoke “Agent 1”, which then provides agent output  of “Hi, this is Agent 1. What kind of flowers?” ((i.e., third message by a second automatic response Al); [0089] the system parse text of received input and determine whether the parsed text maps to any agent action; [0014] the user can interact with the automated assistant via a client device; the automated assistant can be implemented in network communication with the client device; the agent can be an application executable remote from the client device, but streamable on the client device (i.e., the second automatic response Al is an automatic response Al of a server located remote from the information processing apparatus); [0047]  all aspects of automated assistant 110 implemented by one or more computing devices remote from the client device 106, the client device 106 and those aspects of the automated assistant 110 communicate via one or more networks, such as a wide area network (WAN) (e.g., the Internet)- thus, the first message sent over the network and the third message received over a network based on the parsed message).  

As to dependent Claim 16, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein the first message is input by the user, wherein the second message is generated by the first automatic response Al, wherein the first automatic response Al is an automatic response Al of a first server located remote from the information processing apparatus, wherein the second automatic response Al is an automatic response Al of a second server located remote from the information processing apparatus, the second server being different from the first server, wherein the processor is configured to: send the first message to the first automatic response Al over a network; receive the second message from the first automatic response Al over a network; send at least one of the first message and the second message to the second automatic response Al over a network; and receive the third message from the second automatic response Al over a network ([0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today” (i.e., first message);  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that” (i.e., second message); the automated assistant  invoke “Agent 1”, which then provides agent output  of “Hi, this is Agent 1. What kind of flowers?” ((i.e., third message by a second automatic response Al); [0089] the system parse text of received input and determine whether the parsed text maps to any agent action; [0014] the user can interact with the automated assistant via a client device; the automated assistant can be implemented in network communication with the client device; the agent can be an application executable remote from the client device, but streamable on the client device (i.e., the first automatic response Al is an automatic response Al of a first server located remote from the information processing apparatus);  [0049] the automated assistant 110 is separate from the agents 140A-N and communicates with the agents 140A-N via an API and/or via one or more communications channels such as a network WAN (i.e., the second automatic response Al is an automatic response Al of a second server located remote from the information processing apparatus); [0047]  all aspects of automated assistant 110 implemented by one or more computing devices remote from the client device 106, the client device 106 and those aspects of the automated assistant 110 communicate via one or more networks, such as a wide area network (WAN) (e.g., the Internet)- thus, the first message sent over the network and the third message received over a network based on the parsed message).  

As to dependent Claim 17, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein the second automatic response Al is an automatic response Al of a server located remote from the information processing apparatus, wherein the processor is configured to receive the message from the first automatic response Al over a network; send the message to the second automatic response Al over a network; and receive the third message from the second automatic response Al over a network ([0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today”;  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that” (i.e., message from the first automatic response AI); the automated assistant  invoke “Agent 1”, which then provides agent output  of “Hi, this is Agent 1. What kind of flowers?” (i.e., third message by a second automatic response Al); [0014] the user can interact with the automated assistant via a client device; the automated assistant can be implemented in network communication with the client device; the agent can be an application executable remote from the client device, but streamable on the client device (i.e., the second automatic response Al is an automatic response Al of a server located remote from the information processing apparatus); [0047]  all aspects of automated assistant 110 implemented by one or more computing devices remote from the client device 106, the client device 106 and those aspects of the automated assistant 110 communicate via one or more networks, such as a wide area network (WAN) (e.g., the Internet)- thus, the message from the first automatic response Al was  received over the network,  the message from first automatic response Al was sent to second automatic response Al and the third message received over a network based on the parsed message).  Jeon further teaches wherein the first message is generated by the first automatic response Al, wherein the second message is input by the user ([0160]-[0161] as shown in fig. 14, the user input operation command for the air conditioner through the chatting screen and the conversation window displays the response provided by the air conditioner.  See fig. 14 - it shows the chat screen wherein  the first message "what would you like to do" generated by the automatic response Al and the second message "Aircon, turn on" input by the user). 

As to dependent Claim 18, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein the second automatic response Al is an automatic response Al of a server located remote from the information processing apparatus, wherein the processor is configured to: send at least one of the first message and the second message to the second automatic response Al over a network; and receive the third message from the second automatic response Al over a network ([0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today” (i.e., first message);  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that” (i.e., second message); the automated assistant  invoke “Agent 1”, which then provides agent output  of “Hi, this is Agent 1. What kind of flowers?” ((i.e., third message by a second automatic response Al); [0089] the system parse text of received input and determine whether the parsed text maps to any agent action; [0014] the user can interact with the automated assistant via a client device; the automated assistant can be implemented in network communication with the client device; the agent can be an application executable remote from the client device, but streamable on the client device (i.e., the second automatic response Al is an automatic response Al of a server located remote from the information processing apparatus); [0047]  all aspects of automated assistant 110 implemented by one or more computing devices remote from the client device 106, the client device 106 and those aspects of the automated assistant 110 communicate via one or more networks, such as a wide area network (WAN) (e.g., the Internet)- thus, the first message sent over the network and the third message received over a network based on the parsed message).  Jeon further teaches wherein the first message is generated by the first automatic response Al, wherein the second message is input by the user ([0160]-[0161] as shown in fig. 14, the user input operation command for the air conditioner through the chatting screen and the conversation window displays the response provided by the air conditioner.  See fig. 14 - it shows the chat screen wherein  the first message "what would you like to do" generated by the automatic response Al and the second message "Aircon, turn on" input by the user). 

As to dependent Claim 19, Gelfenbeyn and Jeon teach all the limitations of Claim 1.  Gelfenbeyn further teaches wherein  the first automatic response Al is an automatic response Al of a first server located remote from the information processing apparatus, wherein the second automatic response Al is an automatic response Al of a second server located remote from the information processing apparatus, the second server being different from the first server, wherein the processor is configured to: receive the first message from the first automatic response Al over a network; send at least one of the first message and the second message to the second automatic response Al over a network; and receive the third message from the second automatic response Al over a network ([0139]-0140] in fig. 8, the user provides input of “Assistant, deliver flowers to my house today” (i.e., first message);  the automated assistant utilize the input to select a single agent based on agent selection model; automated assistant provide the output “Sure, Agent 1 can handle that” (i.e., second message); the automated assistant  invoke “Agent 1”, which then provides agent output  of “Hi, this is Agent 1. What kind of flowers?” ((i.e., third message by a second automatic response Al); [0089] the system parse text of received input and determine whether the parsed text maps to any agent action; [0014] the user can interact with the automated assistant via a client device; the automated assistant can be implemented in network communication with the client device; the agent can be an application executable remote from the client device, but streamable on the client device (i.e., the first automatic response Al is an automatic response Al of a first server located remote from the information processing apparatus);  [0049] the automated assistant 110 is separate from the agents 140A-N and communicates with the agents 140A-N via an API and/or via one or more communications channels such as a network WAN (i.e., the second automatic response Al is an automatic response Al of a second server located remote from the information processing apparatus); [0047]  all aspects of automated assistant 110 implemented by one or more computing devices remote from the client device 106, the client device 106 and those aspects of the automated assistant 110 communicate via one or more networks, such as a wide area network (WAN) (e.g., the Internet)- thus, the first message sent over the network and the third message received over a network based on the parsed message).  Jeon further teaches wherein the first message is generated by the first automatic response Al, wherein the second message is input by the user ([0160]-[0161] as shown in fig. 14, the user input operation command for the air conditioner through the chatting screen and the conversation window displays the response provided by the air conditioner.  See fig. 14 - it shows the chat screen wherein  the first message "what would you like to do" generated by the automatic response Al and the second message "Aircon, turn on" input by the user).

Claim 20 is a medium claim that is corresponding to the apparatus claim 1 and therefore, rejected for the same reasons.  Gelfenbeyn further teaches a non-transitory computer readable medium storing a program that causes a computer to execute information processing ([0031] non-transitory computer readable storage media storing computer instructions executable by one or more processors to perform the methods).

Response to Arguments
Objection to title: Applicant’s amendment to the title has overcome the objection to title previously set forth.

Claim Objection: Applicant’s amendments to the claims have overcome the claim objections previously set forth.

35 U.S.C. §102: In the remarks, Applicant argues that Gelfenbeyn fails to teach ““wherein the one of the first message or the second message input by the user is selected from the third message”, as recited in amended independent claims 1 and 20  . 

Applicant's arguments with respect to the 102 rejections have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143        

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143